Citation Nr: 0924121	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1976 to September 
1976, and from January 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2006.  The RO developed claims for service 
connection for PTSD, depression, and anxiety as separate 
issues, in accordance with precedent decisions holding that a 
claim based on a distinct and separate diagnosis is a new 
claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  
However, since then, the United States Court of Appeals for 
Veterans Claims (Court) has limited the applicability of 
those holdings, and concluded, in a case involving service 
connection for PTSD when the record showed diagnoses of other 
mental conditions, that such conditions were part of the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Court pointed out that the Veteran is not competent to 
diagnose his various mental conditions.  Accordingly, the 
Board has combined the mental condition issues together.  

Entitlement to a skin condition was denied by the RO in a 
March 2004 rating decision.  The Veteran did not appeal that 
decision and it is final.  38 U.S.C.A. § 7105 (2002).  In 
March 2006, he filed a claim for service connection for 
pseudofolliculitis barbae.  The RO decided the claim on the 
merits as a new claim.  Unlike the mental conditions 
described in Clemons, a skin condition is a broad term 
referring to any condition located anywhere on the body, with 
innumerable potential causes and different types of clearly 
separate manifestations, many of which are subject to lay 
observation.  Accordingly, the Board agrees with the RO that 
the claim for service connection for pseudofolliculitis 
barbae is a new claim.  


FINDINGS OF FACT

1.  Hepatitis C was first shown many years after service, and 
the hepatitis C virus was not acquired during service.  

2.  The medical evidence does not show chronic 
pseudofolliculitis barbae either during service or currently, 
and there is no competent lay evidence of pseudofolliculitis 
barbae.  

3.  The medical evidence does not show a diagnosis of anxiety 
disorder.

4.  Major depressive disorder was first shown many years 
after service, and there is no competent evidence linking the 
condition to service.  

5.  The veteran did not engage in combat with the enemy, and 
an in-service stressor has not been otherwise confirmed or 
verified; the Veteran's statement that he was assaulted by a 
Sergeant wielding a knife is not corroborated.

6.  PTSD, if present, is not etiologically related to any in-
service occurrence or event.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Pseudofolliculitis barbae was not incurred in or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  An acquired psychiatric disability, to include PTSD, 
depression, and anxiety, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in April 2006, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection for hepatitis C and pseudofolliculitis 
barbae, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
advised of various types of lay, medical, and employment 
evidence that could substantiate the various elements of his 
service connection claims.  He was provided a list of risk 
factors for hepatitis C, and asked to provide information 
regarding any of his risk factors.  This letter informed the 
Veteran that new and material evidence would be required to 
reopen the claim of service connection for a skin disorder.  
However, as it went on to provide detailed information 
regarding the evidence required to substantiate the claim on 
the merits, and as the subsequent rating decision, statement 
of the case, and supplemental statements of the case all 
clearly showed that the decision was considered on the 
merits, this was harmless error.  

In an August 2006 letter, the RO advised the claimant of the 
information necessary to substantiate the claim for an 
acquired psychiatric disability, to include PTSD.  He was 
specifically advised of the requirements for establishing 
entitlement to service connection for PTSD, and provided with 
a PTSD questionnaire.  In September 2006, he was notified of 
the information required to substantiate a claim for service-
connected PTSD, based on personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  He was informed of the 
additional information needed to substantiate the claimed 
stressor to which he alluded in an August 2006 statement.  

These letters also provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment and personnel records have been obtained, as have 
post-service VA treatment records and private treatment 
records identified by the Veteran.  Social Security 
Administration (SSA) records were obtained as well.  Although 
the Veteran requested that records of a Court-Martial be 
obtained, personnel records do not show a Court-Martial, and, 
according to an April 1980 statement by his commanding 
officer, he had received no Courts-Martial.  There is no 
credible indication that any current hepatitis C, 
pseudofolliculitis barbae, or acquired psychiatric disability 
is related to service; therefore, an examination is not 
warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
He has not identified any other potential sources of relevant 
information or evidence.  He did not complete and return his 
PTSD questionnaire, and he has not provided sufficient 
identifying information as to the time and location of any 
specific incidents, or of his unit, such as to enable VA to 
request additional corroboration.  Likewise, he did not 
respond to the request for a statement of in-service risk 
factors associated with hepatitis C.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 190, 193 
(1991).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  To establish service connection, a veteran must 
show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the current disability and 
the in-service disease or injury (or in-service aggravation), 
"the so-called 'nexus' requirement." Holton v. Shinseki, 
No. 2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Hepatitis C

Service treatment records do not show the presence of 
hepatitis in service.  Many years after service, private 
medical records show that in January 1994, the Veteran asked 
to be checked for hepatitis, stating that he had been exposed 
to hepatitis sexually.  In February 1994, it was noted that 
per the Health Department, his wife had hepatitis C.  A 
hepatitis C antibody test in February 1994 was positive.  

VA treatment records report hepatitis C diagnosed by the VA 
in October 2000.  More recent records, including a liver 
biopsy in December 2006, show that the Veteran has chronic 
hepatitis C.    

Although the Veteran currently has hepatitis C, there is no 
evidence relating it to service.  The Veteran has not 
provided any specific contentions as to service onset, nor 
has he described any risk factors during service, although he 
was provided with a list of risk factors in April 2006.  The 
medical evidence dated after service reveals that he tested 
positive for hepatitis C in February 1994.  At that time, the 
Veteran reported sexual exposure as a risk factor.  
Accordingly, as hepatitis C was first diagnosed many years 
after service, and in the absence of any evidence, lay or 
medical, relating the onset to service, the preponderance of 
the evidence is against the claim.

The weight of the evidence of record demonstrates that 
hepatitis C began many years after service and was not caused 
by any incident of service; the condition was not incurred in 
or aggravated by service.  The preponderance of the evidence 
is against the claim for service connection.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Pseudofolliculitis Barbae

The Veteran claims service connection for pseudofolliculitis 
barbae, but service treatment records do not show 
pseudofolliculitis barbae in service, nor has the Veteran 
provided any contentions regarding the presence of the 
condition in service.  Post-service medical records do not 
show chronic pseudofolliculitis barbae.  VA treatment records 
show that in October 2007, he had a circular demarcated 
lesion with scaly margins and areas of hyperpigmentation, 
pruritic at times, on the back of the neck, close to the hair 
line.  The assessment was probable tinea corporis although he 
had not responded to medication.  Dermatology clinic records 
dated in December 2007, showed a large annular hyperpigmented 
patch without scale, and an area on the occipital scalp with 
scattered hyperpigmented macules.  The impression was tinea 
capitis and corporis, which appeared resolved with current 
medication.  There was no diagnosis of pseudofolliculitis 
barbae recorded.

Thus, as there is no evidence, lay or medical, of the current 
presence of pseudofolliculitis barbae, and pseudofolliculitis 
barbae was not shown in service, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

Acquired Psychiatric Disability

Service treatment records show that on an examination, 
conducted a week after his entrance onto active duty in 
January 1979 because his records had been lost, the Veteran 
the veteran responded "yes" to a question of whether he had 
now, or had ever had, "depression or excessive worry."  
However, the doctor who examined he Veteran noted that the 
Veteran had no depression.  During service, the personnel 
records reflect disciplinary actions culminating in an 
administrative discharge.  A report of a mental status 
examination in April 1980 noted that the Veteran's behavior 
was normal; he was fully alert and oriented; and had a level 
mood with clear thinking process and normal thought content.  
His memory was good and he did not have significant mental 
illness.  

According to an April 1980 request by his commanding officer 
that he be discharged administratively, he had received two 
Article 15's, and no Courts-Martial.  The primary reason for 
recommending discharge was an "alarming" tendency toward 
physical violence against members of his unit.  He had failed 
to respond to all attempts to make a productive soldier out 
of him.  The separation examination in April 1980 reported 
his psychiatric status as normal; at this time, he responded 
"no" to the question of whether he had now, or had ever 
had, "depression or excessive worry."   

VA treatment records show that the Veteran currently receives 
treatment for psychiatric diagnoses including major 
depressive disorder and PTSD, as noted by his treating 
physician in a December 2007 letter.  However, neither that 
letter nor the medical records attribute any of these 
conditions, shown many years after service, to service.  A 
psychosocial assessment in December 2007 included a detailed 
history; regarding the Veteran's military service, he 
described his military experience as "fair."  No specific 
incidents were mentioned.  

The records do not show a diagnosis of chronic anxiety 
disorder.  Without a medical diagnosis of a claimed 
condition, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

With respect to PTSD, service connection for PTSD requires 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-
IV); (2) a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

There is no evidence that the Veteran, who had peacetime 
service only, engaged in combat.  As it is not shown that he 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be corroborated by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran contends that a Sergeant tried to kill him with a 
knife in approximately May 1980.  The complete service 
personnel and treatment records do not contain any 
corroboration that such an event occurred.  

In the case of a personal assault, such as rape, evidence 
from sources other than the veteran's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f).  

The service personnel records show that as early as August 
1979, many months before the Veteran claims to have been 
assaulted by the Sergeant, the Veteran was counseled for 
hitting another serviceman several times.  There was no 
indication that this or the later incidents were precipitated 
by an attack by a Sergeant, or any other serviceman.  
Instead, the personnel records indicate that the Veteran was 
the instigator in a number of attacks on other servicemen.  
He has not explained how the purported event affected his 
behavior, or what symptoms followed.  Although he currently 
has a VA diagnosis of PTSD, the evidence does not show it is 
based on this claimed incident.  

Thus, the evidence does not show that the Veteran served in 
combat; he has submitted no corroborating evidence of any 
stressors, nor has he provided sufficient information to 
enable VA to obtain such evidence.  He failed to respond to a 
September 2006 request for additional information regarding 
the claimed stressor.  The diagnosis of PTSD is not shown to 
have been based on any specific in-service stressor(s).  
Major depression was first shown as a clinical diagnosis 
years after service, and the evidence does not indicate that 
the onset was during service.  An anxiety disorder has not 
been shown.  In view of these factors, the preponderance of 
the evidence is against the claim, and service connection for 
an acquired psychiatric disability is not warranted.  Thus, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for hepatitis C is denied.

Service connection or pseudofolliculitis barbae is denied.

Service connection for an acquired psychiatric disability, to 
include PTSD, depression, and anxiety, is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


